Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-13-00228-CV

                                         George GARCIA,
                                            Appellant

                                                 v.

                                          Anna GARCIA,
                                             Appellee

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-02221
                           Honorable Antonia Arteaga, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

          We order that appellee Anna Garcia recover her costs of this appeal from appellant George
Garcia.

          SIGNED June 26, 2013.


                                                  _________________________________
                                                  Marialyn Barnard, Justice